UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [ X ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2011 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-4702 AMREP Corporation (Exact name of Registrant as specified in its charter) Oklahoma 59-0936128 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 300 Alexander Park, Suite 204, Princeton, New Jersey (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(609) 716-8200 Not Applicable (Former name or former address, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes X No Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Number of Shares of Common Stock, par value $.10 per share, outstanding at November 30, 2011– 5,996,212. AMREP CORPORATION AND SUBSIDIARIES INDEX PART I.FINANCIAL INFORMATION PAGE NO. Item 1.Financial Statements Consolidated Balance Sheets (Unaudited) October 31, 2011 and April 30, 2011 1 Consolidated Statements of Operations and Retained Earnings (Unaudited) Three Months Ended October 31, 2011 and 2010 2 Consolidated Statements of Operations and Retained Earnings (Unaudited) Six Months Ended October 31, 2011 and 2010 3 Consolidated Statements of Cash Flows (Unaudited) Six Months Ended October 31, 2011 and 2010 4 Notes to Consolidated Financial Statements 5 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 4.Controls and Procedures 17 PART II.OTHER INFORMATION Item 1. Legal Procedings 18 Item 6.Exhibits 18 SIGNATURE 19 EXHIBIT INDEX 20 PART I.FINANCIAL INFORMATION Item 1.Financial Statements AMREP CORPORATION AND SUBSIDIARIES Consolidated Balance Sheets (Unaudited) (Thousands, except par value and number of shares) October 31, April 30, ASSETS: Cash and cash equivalents $ $ Receivables, net: Media services operations Real estate operations and corporate Income taxes receivable 32 - Real estate inventory Investment assets, net Property, plant and equipment, net Intangible and other assets, net Deferred income taxes TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY: LIABILITIES: Accounts payable, net and accrued expenses $ $ Notes payable: Amounts due within one year Amounts subsequently due Income taxes payable - 43 Other long-term liabilities Accrued pension cost TOTAL LIABILITIES SHAREHOLDERS’ EQUITY: Common stock, $.10 par value; Shares authorized – 20,000,000; 7,420,704 shares issued Capital contributed in excess of par value Retained earnings Accumulated other comprehensive loss, net ) ) Treasury stock, at cost; 1,424,492 shares ) ) TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ See notes to consolidated financial statements. 1 AMREP CORPORATION AND SUBSIDIARIES Consolidated Statements of Operations and Retained Earnings (Unaudited) Three Months Ended October 31, 2011 and 2010 (Thousands, except per share amounts) REVENUES: Media services operations $ $ Real estate land sales Interest and other 4 34 COSTS AND EXPENSES: Real estate land sales Operating expenses: Media services operations Real estate commissions and selling 80 68 Other General and administrative: Media services operations Real estateoperations and corporate Interest expense INCOME BEFORE INCOME TAXES PROVISION FOR INCOME TAXES NET INCOME RETAINED EARNINGS, beginning of period RETAINED EARNINGS, end of period $ $ EARNINGS PER SHARE – BASIC AND DILUTED $ $ WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING See notes to consolidated financial statements. 2 AMREP CORPORATION AND SUBSIDIARIES Consolidated Statements of Operations and Retained Earnings (Unaudited) Six Months Ended October 31, 2011 and 2010 (Thousands, except per share amounts) REVENUES: Media services operations $ $ Real estate land sales Interest and other 13 61 COSTS AND EXPENSES: Real estate land sales Operating expenses: Media services operations Real estate commissions and selling Other General and administrative: Media services operations Real estate operations and corporate Interest expense INCOME BEFORE INCOME TAXES PROVISION FOR INCOME TAXES NET INCOME RETAINED EARNINGS, beginning of period RETAINED EARNINGS, end of period $ $ EARNINGS PER SHARE – BASIC AND DILUTED $ $ WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING See notes to consolidated financial statements. 3 AMREP CORPORATION AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) Six Months Ended October 31, 2011 and 2010 (Thousands) CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Non-cash credits and charges: Pension accrual 57 Provision for (recoveries of) doubtful accounts 8 ) Loss on disposition of assets, net 67 8 Changes in assets and liabilities: Receivables Income taxes receivable ) Real estate inventory and investment assets ) Intangible and other assets Accounts payable and accrued expenses ) ) Deferred income taxes and other long-term liabilities ) Total adjustments Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures - property, plant and equipment ) ) Proceeds from the disposition of assets 12 - Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from debt financing Principal debt payments ) ) Net cash provided by (used in) financing activities ) INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS,beginning of period CASH AND CASH EQUIVALENTS,end of period $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Interest paid – net of amounts capitalized $ $ Income taxes paid – net of refunds $ $ See notes to consolidated financial statements. 4 AMREP CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) Six Months Ended October 31, 2011 and 2010 (1)Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared by AMREP Corporation (the “Registrant” or the “Company”) pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”) for interim financial information, and do not include all the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements.The Company, through its subsidiaries, is primarily engaged in four business segments: the Subscription Fulfillment Services business operated by Palm Coast Data LLC (“Palm Coast”), the Newsstand Distribution Services business and the Product Services and Other businesses operated by Kable Media Services, Inc. and its subsidiaries (“Kable”) (the businesses operated by Palm Coast and Kable are collectively referred to as “Media Services” or “Media services”), and the real estate business operated by AMREP Southwest Inc. and its subsidiaries (collectively, “AMREP Southwest”). In the opinion of management, these unaudited consolidated financial statements include all adjustments, which are of a normal recurring nature, considered necessary to reflect a fair presentation of the results for the interim periods presented.The results of operations for such interim periods are not necessarily indicative of what may occur in future periods.Unless otherwise qualified, all references to 2012 and 2011 are to the fiscal years ending April 30, 2012 and 2011 and all references to the second quarter and first six months of 2012 and 2011 mean the fiscal three and six month periods ended October 31, 2011 and 2010. The unaudited consolidated financial statements herein should be read in conjunction with the Company’s annual report on Form 10-K for the year ended April 30, 2011, which was filed with the SEC on July 21, 2011 (the “2011 Form 10-K”).Certain 2011 balances in these financial statements have been reclassified to conform to the current year presentation. (2)Receivables, Net Receivables, net consist of the following accounts receivable (in thousands): October 31, April 30, Media services operations: Subscription Fulfillment Services $ $ Newsstand Distribution Services, net of estimated returns Product Services and Other Less allowance for doubtful accounts ) ) $ $ Real estate operations and corporate: Mortgage notes and other receivables $ $ Less allowance for doubtful accounts ) ) $ $ 5 Newsstand Distribution Services accounts receivable are net of estimated magazine returns of $40,229,000 at October 31, 2011 and $50,736,000 at April 30, 2011.In addition, pursuant to an arrangement with one publisher customer of the Newsstand Distribution Services business, the publisher bears the credit risk of non-collection of amounts due from the customers to which the Company distributed the publisher's magazines under this arrangement.Accounts receivable subject to this arrangement ($14,822,000 at October 31, 2011 and $16,574,000 at April 30, 2011) were netted against the related accounts payable due the publisher on the accompanying consolidated balance sheets. (3)Investment Assets, Net Investment assets, net consist of the following (in thousands): October 31, April 30, Land held for long-term investment $ $ Other Less accumulated depreciation ) ) $ $ Land held for long-term investment represents property located in areas that are not planned to be developed in the near term and thus has not been offered for sale.Other includes a sales center in Rio Rancho, New Mexico that is not in service and is held for sale and, as such, is no longer being depreciated. (4) Property, Plant and Equipment, Net Property, plant and equipment, net consist of the following (in thousands): October 31, April 30, Land, buildings and improvements $ $ Furniture and equipment Less accumulated depreciation ) ) $ $ 6 (5) Intangible and Other Assets, Net Intangible and other assets, net consist of the following (in thousands): October 31, 2011 April 30, 2011 Cost Accumulated Amortization Cost Accumulated Amortization Software development costs $ Deferred order entry costs - - Prepaid expenses - - Customer contracts and relationships Other $ Software development costs include internal and external costs of the development of new or enhanced software programs and are generally amortized over five years.Deferred order entry costs represent costs incurred in connection with the data entry of customer subscription information to database files and are charged directly to operations generally over a twelve month period.Customer contracts and relationships are amortized on a straight line basis over twelve years. (6)Accounts Payable, Net and Accrued Expenses Accounts payable, net and accrued expenses consist of the following (in thousands): October 31, April 30, Publisher payables, net $ $ Accrued expenses Trade payables Other $ $ Newsstand Distribution Services accounts payable are net of estimated magazine returns of $47,237,000 and $46,643,000 at October 31, 2011 and April 30, 2011.Pursuant to an arrangement with a publisher customer of the Newsstand Distribution Services business, the Company has netted $14,822,000 and $16,574,000 of accounts receivable against the related accounts payable at October 31, 2011 and April 30, 2011 (see Note 2). (7)Notes Payable Notes payable consist of the following (in thousands): July 31, April 30, Credit facilities: Media services operations $
